            Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


WASHINGTON LAWYERS’ COMMITTEE                        )
FOR CIVIL RIGHTS AND URBAN AFFAIRS,                  )
11 Dupont Circle, NW                                 )
Suite 400                                            )
Washington, DC 20036                                 )
                                                     )
               Plaintiff,                            )       Case No.   1:19-cv-29
                                                     )
       v.                                            )
                                                     )
U.S. DEPARTMENT OF HOUSING AND                       )
URBAN DEVELOPMENT,                                   )
451 7th Street S.W.,                                 )
Washington, DC 20410,                                )
                                                     )
               Defendant.                            )
                                                     )


            COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff Washington Lawyers’ Committee for Civil Rights and Urban Affairs, by

counsel, respectfully states as follows for its Complaint against Defendant, the U.S. Department

of Housing and Urban Development.



                                    NATURE OF ACTION

   1. This is an action under the Freedom of Information Act (the “FOIA”), 5 U.S.C. § 552; and

       the Federal Declaratory Judgment Act (the “FDJA”), 28 U.S.C. §§ 2201& 2202. Plaintiff

       seeks injunctive and declaratory relief to compel defendant to disclose requested records.




                                                1
          Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 2 of 11



                                          PARTIES

2. Plaintiff Washington Lawyers’ Committee for Civil Rights and Urban Affairs (“WLC” or

     “Plaintiff”) is a non-profit corporation organized and existing under the laws of the District

     of Columbia. WLC’s principal place of business is 11 Dupont Circle, NW, Suite 400,

     Washington, DC 20036. WLC works to create legal, economic and social equity through

     litigation, client and public education and public policy advocacy. WLC accomplishes

     these ends by partnering with individuals and communities facing discrimination and with

     the legal community to achieve justice.

3. Defendant Department of Housing and Urban Development (“HUD”) is a department of

     the executive branch of the United States Government. HUD is an “agency” within the

     meaning of 5 U.S.C. § 552(f).



                               JURISDICTION AND VENUE

4. This action arises under two federal statutes, the FOIA, and the FDJA.

5.   Subject matter and personal jurisdiction are proper in this Court pursuant to 28 U.S.C. §

     1331 (federal question jurisdiction), 28 U.S.C. §§ 2201(a) & 2202 (creation of declaratory

     remedy and further relief based thereon), and the FOIA, 5 U.S.C. § 552(a)(4)(B) (“On

     complaint, the district court of the United States in the district in which the complainant

     resides, or has his principal place of business, or in which the agency records are situated,

     or in the District of Columbia, has jurisdiction to enjoin the agency from withholding

     agency records and to order the production of any agency records improperly withheld

     from the complainant”).




                                               2
             Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 3 of 11



    6. Venue lies in this district under 5 U.S.C. § 552(a)(4)(B) in that Plaintiff has its principal

       place of business in the District of Columbia, and the agency records are situated in the

       District of Columbia.

                                             FACTS

                         (Barry Farm Public Housing Community and
                              Barry Farm Redevelopment Plan)


    7. Barry Farm is a public housing community, organized as a complex of row houses, situated

       east of the Anacostia River in Ward 8 of Southeast Washington D.C. The area is bounded

       by two high capacity urban roads—Suitland Parkway on the east and Interstate 295 on the

       north. To the east of Barry Farm, across Suitland Parkway, is the Anacostia Metro Station

       and to the west is the St. Elizabeth’s Hospital West campus. Barry Farm has historically

       been and continues to be a primarily African-American public housing community, which

       is home to many families with children.

    8. In 2006, the D.C. Council approved the Barry Farm Redevelopment Plan (the “Plan”). 1

       According to the District of Columbia, the goal of the redevelopment of Barry Farm “is to

       transform the public housing development into a mixed-income, mixed-use community.” 2

       As originally conceived, the planned Barry Farm redevelopment would consist of

       approximately 1,100 units. 3 The Plan affects 444 existing public housing rental units,

       including 432 units at the existing Barry Farm property (an additional 12 existing rental

       units at the adjacent Wade Apartments property are also included in the Plan). 4



1
       Barry    Farm      Development        Plan,     New        Communities       Initiative,
http://dcnewcommunities.org/barry-farm-development/ (last visited December 5, 2018).
2
  Id.
3
  Id.
4
  Id.


                                                 3
            Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 4 of 11



    9. Pursuant to the Plan, on July 31, 2013, the Board of Commissioners of the District of

       Columbia Housing Authority (“DCHA”) selected Preservation of Affordable Housing

       ("POAH") and A&R Development (“A&R”) to act as a private sector development team

       for Barry Farm. 5 POAH is a non-profit developer that focuses on housing for low- and

       moderate-income residents and has previously developed the Garfield Hill Apartments in

       D.C. A&R is a Baltimore-based private developer that has served as a partner on several

       D.C. projects.

    10. On February 20, 2014, the District of Columbia, DCHA, POAH, and A&R filed a first-

       stage Planned Unit Development application (the “First-Stage PUD”) with the D.C. Zoning

       Commission. DCHA, POAH and A&R together designated themselves collectively as the

       “applicant” for the First-Stage PUD (hereinafter the “Applicant”).

    11. At the time it was submitted to the Zoning Commission, the First-Stage PUD was the

       operative document that set forth the specific parameters for the redevelopment of Barry

       Farm.

    12. The Zoning Commission approved the Applicant’s First-Stage PUD on October 20, 2014

       and adopted its decision on December 8, 2014. The decision to approve the First-Stage

       PUD “bec[a]me final and effective upon publication . . . on May 29, 2015.” 6 This approval


5
  Jonathan O’Connell, Developers selected to redevelop Barry Farm public housing complex,
WASH.      POST,     July      31,     2013,    https://www.washingtonpost.com/blogs/capital-
business/post/developers-selected-to-redevelop-barry-farm-public-housing-
complex/2013/07/31/4f882050-fa15-11e2-8752-
b41d7ed1f685_blog.html?utm_term=.cf00ef639422 (last visited Dec. 5, 2018).
6
  ZC Order No. 14-02, Z.C. Case No. 14-02 (May 29, 2015) at 64-65. Because figures in the Barry
Farm Redevelopment Plan conflict with figures in Applicant’s Zoning Commission submissions
and in the order of the Commission approving the First-Stage PUD for redevelopment of Barry
Farm, this complaint will refer only to the figures provided in the Zoning Commission record
going forward. The Commission’s Findings of Fact stated that Applicant’s request for additional
time to complete its second stage-PUD was “necessary to allow the Applicant to proceed through


                                               4
            Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 5 of 11



       was appealed to the Court of Appeals for the District of Columbia by the Barry Farm

       Tenants and Allies Association, Inc. (“BFTAA”), which had served as the Party in

       Opposition during the Zoning Commission PUD proceedings.

   13. On January 20, 2017, HUD issued its demolition disposition approval notice to Defendant

       DCHA for the demolition of Barry Farm and Wade Road. “HUD Demolition Approval

       Letter” attached as Exhibit A. HUD’s Demolition Approval Letter stated that DCHA had

       submitted an original application, which was assigned HUD file number DDA0006740, on

       September 2, 2015. HUD requested additional information from DCHA, and DCHA

       resubmitted a revised application on November 7, 2016, as well as submitted supplemental

       information through January 19, 2017, one day prior to HUD’s approval.

   14. On April 26, 2018, the Court of Appeals for the District of Columbia issued a decision in

       the BFTAA’s appeal that vacated the First-Stage PUD approval granted for the Barry Farm

       redevelopment by the D.C. Zoning Commission and remanded the case back to the

       Commission for further proceedings. The decision to vacate was based on a determination

       that the Zoning Commission’s Order did not address a number of key issues relating to

       distribution of density on the redeveloped property, the number of units approved, the mix

       of housing types and affordability levels, adverse impacts stemming from the loss of

       current amenities (including concerns over loss of community and gentrification), and

       DCHA’s plan for relocating these public housing residents.



the HUD funding and disposition processes; initiate predevelopment activities, and further engage
with the community and existing residents,” but it required the Applicant to meet certain
benchmarks within the approved ten-year period by filing various second-stage applications.

The Applicant is required to file its second-stage application for the final phase of the
redevelopment no more than 10 years after the effective date of the current order (May 29, 2025).
Id. at at 64 ¶ E.1.


                                               5
        Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 6 of 11



15. On April 27, 2018, DCHA Director Garrett sent a letter to Barry Farm residents,

   emphasizing DCHA’s determination to continue with the court-vacated plan: “It is

   important to note that this decision does not mean that the redevelopment will not move

   forward. In remanding the case, the court is simply requiring that the Zoning Commission

   give fuller consideration and explain its determination on the issues identified by the

   court.” See Letter from DCHA to Barry Farm Residents (Apr. 27, 2018), attached as

   Exhibit B.

16. On May 31, 2018, DCHA and its private-sector redevelopment partners gave notice that

   they were withdrawing their applications. At a meeting on June 11, 2018, the Zoning

   Commission accepted the withdrawal.

17. This lawsuit seeks records related to the demolition and disposition of the Barry Farm

   property, which, as set forth below, have been sought by way of Plaintiff’s FOIA request.

   This information is of especially great public interest and urgency, as relocation and

   demolition activities have continued at the property, even in the absence of a coherent and

   approved redevelopment plan. It is imperative that Plaintiff receives this information

   before demolition and displacement of current tenants is complete, so that concerned

   residents, community members and other stakeholders have a full understanding of the

   circumstances surrounding changes that are causing and will continue to cause significant

   upheaval to themselves, their families and their neighbors.

                (Plaintiff’s FOIA Request and Defendant’s Response)

18. By letter to HUD dated June 11, 2018, Plaintiff requested copies of agency records

   pertaining to the demolition and disposition of the Barry Farm property under the FOIA.




                                            6
         Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 7 of 11



   See Letter from WLC to HUD (June 11, 2018), attached as Exhibit C. Plaintiff described

   the records requested as follows:

   1. Any document, record, or electronic file related in whole or in part to the demolition
      and disposition approval HUD provided the District of Columbia Housing Authority
      (“DCHA”) on January 20, 2017 (see the attached letter), DDA0006740, for the Barry
      Farm Dwellings, DC001003090. This request includes but is not limited to:

           a. The original application submitted to HUD on September 5, 2016;

           b. Additional information received by HUD from the DCHA on April 7 and 15,
              2016;

           c. The revised application submitted by DCHA on November 7, 2016;

           d. The District of Columbia Fair Housing and Equal Opportunity Program
              Compliance Branch memo dated December 8, 2016, stating it was satisfied with
              the supplemental information provided by DCHA;

           e. Materials submitted by DCHA in support of its application for HUD demolition
              and disposition approval, including all supplemental information sent through
              January 19, 2017;

           f. All documents containing information that HUD considered or upon which it
              relied in making decisions about the demolition or disposition of the property.
              This includes documents that constitute the administrative record supporting
              the decision to demolish or dispose of the Barry Farm property;

           g. All communications with third parties about the contemplated demolition,
              including any related documents related to such communications; and

           h. All the information on which HUD relied in making the decision to approve the
              demolition of the property from whatever source.

   2. Documents sufficient to show the number of vacant units and bedroom sizes managed
      by DCHA as of 5/01/2018, 12/31/2017, 12/31/2016, 12/31/2015, and 12/31/2014.

   3. Documents regarding any investigation or other consideration by HUD of whether
      DCHA’s relocation efforts at Barry Farm are or have been consistent with the FHA and
      fair housing laws.

   See Exhibit C.

19. In its letter to HUD dated June 11, 2018, Plaintiff requested a waiver of any search, review,

   or duplication fees associated with its FOIA request pursuant to 24 C.F.R. §



                                             7
        Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 8 of 11



   15.106(k)(i)&(ii). Plaintiff further noted that the records were being requested “for the

   benefit of the general public in that they will be used by the Committee to aid our efforts

   to investigate fair housing issues under relevant civil rights laws.” See Exhibit C.

20. On June 20, 2018, by letter to Plaintiff, HUD acknowledged receipt of Plaintiff’s FOIA

   request and assigned it FOIA Control No. 18-FI-HQ-01747. See Letter from HUD to WLC

   (June 20, 2018), attached as Exhibit D.

21. By email message to Plaintiff dated June 25, 2018, HUD requested that Plaintiff forward a

   copy of the HUD Demolition Approval Letter referenced in the Plaintiff’s FOIA request.

   See E-mails between Ethan G. Bodell, Government Information Specialist at HUD, and

   Plaintiff (June 25, 2018 to Nov. 9, 2018), attached as Exhibit E.

22. By email message to HUD dated June 27, 2018, Plaintiff provided HUD with a copy of the

   HUD Demolition Approval Letter referenced in Plaintiff’s FOIA request. See E-mails

   between Ethan G. Bodell, Government Information Specialist at HUD, and Plaintiff (June

   25, 2018 to Nov. 9, 2018), attached as Exhibit E.

23. By phone on August 9, 2018, Plaintiff and HUD discussed Plaintiff’s FOIA request. HUD

   advised Plaintiff that the review of Plaintiff’s FOIA request would be completed in no more

   than two months.

24. By email message to HUD dated November 9, 2018, Plaintiff requested an update on the

   status of Plaintiff’s FOIA request. Plaintiff referenced an earlier phone call “in the summer

   [where HUD] said that [HUD would] be able to get through the documents by late

   October.” See E-mails between Ethan G. Bodell, Government Information Specialist at

   HUD, and Plaintiff (June 25, 2018 to Nov. 9, 2018), attached as Exhibit E.




                                             8
         Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 9 of 11



25. By email message to Plaintiff dated November 9, 2018, HUD responded to Plaintiff. HUD

   agreed that the agency had been “hopeful that [it] would be able to clear [the FOIA

   package] by the end of October,” but stated that “[d]ue to an influx of FOIA litigation, this

   and many other FOIA requests have temporarily been put on the backburner.” See E-mails

   between Ethan G. Bodell, Government Information Specialist at HUD, and Plaintiff (June

   25, 2018 to Nov. 9, 2018), attached as Exhibit E.

26. To date, Plaintiff has not received a final determination of its FOIA request dated June 11,

   2018.

                                  CAUSE OF ACTION

       (Violation of the FOIA for Wrongful Withholding of Agency Records)

27. Plaintiff hereby incorporates by reference the foregoing paragraphs as if set forth herein

   completely.

28. Pursuant to 28 U.S.C. §§ 2201–02, declaratory relief is appropriate.

29. Pursuant to the FOIA, all federal agencies are required to respond to a FOIA request within

   20 business days, but this time limit may be extended when there are “unusual

   circumstances.” 5 U.S.C. §§ 552(a)(6)(A)(i) and (a)(6)(B).

30. Pursuant to 5 U.S.C. §§ 552 (a)(6)(B)(iii), “unusual circumstances” are those where: “(I)

   the need to search for and collect the requested records from field facilities or other

   establishments that are separate from the office processing the request; (II) the need to

   search for, collect, and appropriately examine a voluminous amount of separate and distinct

   records which are demanded in a single request; or (III) the need for consultation, which

   shall be conducted with all practicable speed, with another agency having a substantial




                                             9
           Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 10 of 11



       interest in the determination of the request or among two or more components of the agency

       having substantial subject-matter interest therein.”

   31. HUD has not demonstrated that the unusual circumstances exception applies.

   32. Plaintiff has constructively exhausted the applicable and available administrative remedies

       with respect to Defendant’s processing of Plaintiff’s FOIA request due to Defendant’s lack

       of any determinative response within the statutory time limit.

   33. By failing to respond to Plaintiff’s FOIA request within the required 20 business day

       statutory timeframe, and by failing to demonstrate unusual circumstances for the delay,

       Defendant has wrongfully withheld the requested records from Plaintiff.

   34. As a result of the foregoing violation, Plaintiff is entitled to injunctive and declaratory relief

       with respect to the release and disclosure of the requested documents.



                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court:

   A. Enter a mandatory injunction ordering Defendant Department of Housing and Urban

       Development to disclose, within 10 calendar days of its Order, all non-exempt records

       response to Plaintiff’s FOIA request, with all processing fees waived;

   B. Declare, adjudge, and decree that Plaintiff is entitled to disclosure of the requested records;

   C. Award Plaintiff its costs of litigation, including reasonable attorneys’ fees incurred in this

       action; and

   D. Grant Plaintiff such other relief as may be necessary and appropriate or as the Court may

       deem just and proper.




                                                  10
           Case 1:19-cv-00029 Document 1 Filed 01/07/19 Page 11 of 11



Date: January 7, 2019          Respectfully submitted,

                                      /s/ Joseph Edmondson
                                      Joseph Edmondson, D.C. Bar No. 433885
                                      Olivia S. Singelmann, D.C. Bar No. 1016299
                                      Hayley K. Wells, D.C. Bar No. 1049128
                                      Foley & Lardner LLP
                                      3000 K Street, N.W., Suite 600
                                      Washington, D.C. 20007-5109
                                      Telephone: (202) 672-5300
                                      Fax: (202) 672-5399
                                      jedmondson@foley.com
                                      osingelmann@foley.com
                                      hwells@foley.com

                                      Attorneys for Plaintiff




                                        11
